DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 1/4/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,11-28,33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leitch (20150089895).
Claim 1.  Leitch discloses a roofing, cladding, or siding module comprising: 
an underlapping region (the headlap region of the various embodiments as noted in the figures and throughout the disclosure) and an exposed region (the buttlap region in the various embodiments as noted throughout the figures and disclosure), wherein the underlapping region is adapted to be at least partially covered by an exposed region of at least one adjacent module to be overlaid thereon (as seen in the figures and throughout the disclosure); and 
wherein:

wherein the textured surface region is a surface area or areas comprising of one or a plurality of formations (where the sealant/tape/adhesive is a formation; as seen in the figures and noted throughout the disclosure, where it is disclosed and shown they are disposed in discrete formations as seen in at least figure 3A), and 
wherein the one or each formation extends as a protrusion or protrusions from the upper surface of the underlapping region and/or said underside of the exposed region (as seen in the figures where it protrudes from the surface as seen in at least figures 3B).
Claim 2. The module of claim 1, wherein said textured surface region comprises of or includes an adhesive (as noted at least paragraph 0032-0034 and throughout the disclosure and description of the various embodiments).
Claim 3. The module of claim 1, wherein said adhesive region comprises of one or a plurality of textured surface region(s) providing for a pre-formed textured surface (where the region has a texture and/or where the sealant/adhesive has a texture).
Claim 4.  The module of claim 1, wherein said adhesive region of an adjacent module is substantially planar, or the surface of said adjacent module comprising of said 
Claim 5. The module of claim 1, wherein said adhesive or adhesive region includes a peel or release sheet covering an adhesive (as noted at least at paragraph 0036-0037).
Claim 6. The module of claim 5, wherein removal of said peel or release sheet exposes said adhesive (as noted at least at paragraphs 0036-0037).
Claim 7. The module of claim 1, wherein said adhesive region is provided on the other of the upper surface of the underlapping region or underside of the exposed region of said adjacent module, to face and substantially align with the one or plurality of textured surface regions of said module (as noted throughout the figures and disclosure of the various embodiments).
Claim 8. The module of claim 1, wherein said adhesive region is provided over a predetermined or pre-defined area, said area located at a leading edge of the underlapping region or at a leading edge of an underside of the exposed region (as seen in the figures and noted at least in the figures of the various embodiments).
Claim 11.  The module of claim 1, wherein said protrusion(s) is/are of one or more of the following: i. the same or different or dissimilar heights from the textured surface region, ii. the same or different or dissimilar geometry of shape with respect to other protrusions, iii. of a regular or irregular geometry, iv. are equally or unequally spaced from each other, v. are of the same or different or dissimilar rigidity or flexibility with respect to each other or with respect to a surface of a said module or a said adjacent module surface to which said protrusions are to be brought toward 
Claim 12. The module of claim 1, wherein said formations is/are provided to be of a predetermined spacing or density so as to: i. provide for a spacing for the adhesive to displace into; and/or ii. provide for a spacing for alignment or to accept or match up with a cut-out in an adjacent module being overlaid thereon (as noted in the figures and disclosure). 
Claim 13.  The module of claim 1, wherein a said protrusion is shaped so as to be: peaked, spiked, conical, cylindrical, pyramidal, square, pentahedron, flat top pentahedron, pentagonal, hexagonal, or hourglass (where it is peaked in that it has a peak height).
Claim 14. The module of claim 1, wherein a said protrusion comprises of a distal end portion, said distal end portion being spaced most from the surface from which said formation extends, said distal end portion being of a sharp or peak or spike form (where the distal end is of a peak form in that it is the farthest point spaced from the surface).
Claim 15. The module of claim 1, wherein an array or plurality of arrays of formations is provided upon the surface of said module or said adjacent module (as seen in the figures and throughout the disclosure of the various embodiments).
Claim 16. The module of claim 15, wherein the array or each array is a pattern, arranged geometrically (as seen in the figures).
Claim 17. The module of claim 15, wherein the array or each array is a serially sequenced pattern of a grouping of formations (as seen in the figures).

Claim 19.  The module of claim 1, wherein the protrusions are substantially 0.05 mm to substantially 2 mm in height (as noted at least at paragraphs 0005-0006).
Claim 20.  The module of claim 1, wherein a distal end portion of each protrusion comprises a peak (the top/outermost surface of the protrusion), and wherein the peaks of the protrusions are spaced apart by substantially 0.5 mm to substantially 10 mm (as noted in the figures and throughout the disclosure).
Claim 21. The module of claim 1, wherein the textured surface area is elongate, located at a leading edge of the exposed region or underlapping region (as seen in the figures and noted throughout the disclosure).
Claim 22. The module of claim 21, wherein the elongate textured surface area is continuous or discontinuous (as noted in the figures and disclosure of the various embodiments).
Claim 23.  The module of claim 1, further comprising a fixing area (such as the overlap area between two adjacent shingles), for receiving fasteners therethrough.
Claim 24. The module of claim 23, wherein the fixing area coincides with or is proximate to the textured surface area (as noted in the figures and disclosure where it is capable of being at the claimed textured surface area).
Claim 25.  The module of claim 23, wherein the fixing area is located upon the underlapping region, proximate a transition between the underlapping region and 
Claim 26.  The module of claim 23, wherein the fixing area is a reinforced part of the underlapping region (as noted in the embodiment of figures 4A-C).
Claim 27. The module of claim 1, wherein the module is configured with the exposed region at a leading edge, the underlapping region at a trailing edge of the exposed region and the textured surface area positioned on or adjacent the upper surface of the leading edge of the underlapping region, being proximate a trailing edge of the exposed region (as noted in the figures and disclosure of the various embodiments).
Claim 28. The module of claim 1, wherein the module is configured with the exposed region at a leading edge, the underlapping region at a trailing edge of the exposed region and the textured surface area positioned on or adjacent the underside surface of the leading edge of the exposed region (as noted in the figures and disclosure of the various embodiments).
Claim 33.  Leitch discloses a roofing system comprising a first module comprising a first underlapping region (the headlap region) and a first exposed region (the buttlap region), and a second module comprising a second underlapping region (the headlap region) and a second exposed region (the buttlap region), wherein the first underlapping region is adapted to be at least partially covered by the second exposed region of the second module when the second module is overlaid on the first module (as noted in the figures and disclosure of the various embodiments); and wherein: a) an upper surface of the first underlapping region; and/or b) an underside of the second exposed region; 
wherein the textured surface region(s) is/are a surface area or areas comprising a of a plurality of formations (where the sealant/tape/adhesive is a formation; as seen in the figures and noted throughout the disclosure, where it is disclosed and shown they are disposed in discrete formations as seen in at least figure 3A),
wherein each formation of the plurality of formations extends as a protrusion from the supper surface of the first underlapping region and/or the underside of the second exposed region (as noted throughout the disclosure and seen at least at figures 3A,B).
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.
Applicant’s argument that Leitch does not disclose the plurality of formations as protrusions is not persuasive.  Applicant appears to have an overly narrow definition/interpretation of the claim terms “formations” and “protrusions”.  The sealant or adhesive of Leitch is considered to be a formation in that it is a structure or arrangement that is disposed on the textured region during manufacturing/forming (as noted in Leitch) and it clearly protrudes from the surface as seen in at least figures 3B and where it is disposed on the surface.  
Applicant argues that Leitch not teach or suggest any of the advantages of the protrusions as in applicants disclosure, however Leitch clearly disclose having a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635